Citation Nr: 1419345	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an unspecified respiratory disorder as a result of exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In December 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran did not provide testimony during this hearing, but instead submitted a statement indicating that he wished to withdraw his appeal.  The Veteran's request was noted for the record by the VLJ and a copy of the hearing transcript has been associated with the Veteran's electronic claims file. 


FINDING OF FACT

In a December 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for service connection for a respiratory disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal with regard to the issue of service connection for a respiratory disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2013).  

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013). 

Prior to the promulgation of a decision in the appeal - at the December 2012 hearing and in a signed statement - the Veteran stated that he wished to withdraw the claim for service connection for a respiratory disability from appellate review.  

As the Veteran has clearly withdrawn this issue, there remains no allegation of error of fact or law for appellate consideration with regard to this matter.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  

Accordingly, the appeal to this extent must be dismissed.  


ORDER

The appeal of the claim for service connection for a respiratory disorder is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


